Judge WHICHARD
dissenting.
G.S. 20-28.1(c) provides that a new license to drive may be issued to a person whose driving privilege has been suspended or revoked only “upon satisfactory proof that the former licensee has not been convicted within the suspension or revocation period of a violation of any provision of the motor vehicle laws.” That G.S. 20-343 is a provision of the motor vehicle laws is beyond dispute, and that defendant was convicted of seven violations of G.S. 20-343 while his license to drive was permanently revoked is uncontroverted. The express language of G.S. 20-28.1(c) thus precludes issuance to defendant of a new license to drive.
The trial court and the majority here may be correct in their conclusion that it was not the legislative purpose and intent to proscribe issuance of a license to persons convicted of the variety of commercial fraud in question. If such was the purpose and intent, however, the General Assembly could not have said so more clearly.
The judgment below and the majority opinion here effectively repeal G.S. 20-28.1(c) pro tanto. Such should be the prerogative of the General Assembly, not the courts. Even in the face of considerable legitimate doubt, I would assume that the legislature meant what it plainly stated, and would leave to that branch of the government the correction of its own error, if such it is. “[I]t is quite wrong to alter the language of a statute for the purpose of getting at its meaning.” Nance v. R.R., 149 N.C. 366, 373, 63 S.E. 116, 119 (1908) (quoting Lord Coleridge in Coe v. Lawrence, 72 E.C.L. (1 Ellis & B.) 516).
I thus vote to reverse and remand to the Superior Court for issuance of an order directing the Division of Motor Vehicles to *650deny petitioner’s application for a probationary license pursuant to G.S. 20-28.1(c).